Citation Nr: 0713619	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for granuloma annulare, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for a claimed joint 
disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active service from December 1990 to June 
1991.  He also had extensive service in Reserve Components, 
from which he retired in February 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in November 1998 
and June 2000, both of which were timely appealed.  

The RO readjudicated the claims under the provisions of the 
Veterans Claims Assistance Act (VCAA) in September 2003 and 
issued a new rating decision denying service connection for 
the claimed disabilities.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in January 
2007.  

During the hearing, his representative stated claimed service 
connection for degenerative disc disease of the cervical 
spine on a direct basis.  That issue has not been adjudicated 
by the RO, and is hereby referred to the RO for appropriate 
action.  

Subsequent to the hearing the veteran submitted additional 
documents to the Board to be included in the evidence of 
record, with a waiver of initial review by the RO as Agency 
of Original Jurisdiction.  

The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

The Board's decision on the issue of service connection for 
multiple joint disorders is set forth below.  The issue of 
service connection for granuloma annulare is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action on his 
part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is not shown to have served in Southwest Asia 
during the period of the Persian Gulf War.  

3.  The veteran's reported pain in the right shoulder, left 
knee, hips and hands is not shown to be medically 
attributable to any diagnosed underlying pathology.  

4.  The veteran is diagnosed with degenerative joint disease 
in the left shoulder, right knee, and bilateral metacarpal 
phalangeal joints; there is no competent evidence that any 
such disorder was manifest during active service or the 
presumptive period thereafter or during any period of 
inactive or active duty for training.  

5.  There is no medical evidence of a relationship between 
the demonstrated degenerative joint disease and any event or 
incident of the veteran's period of active service or any 
other period of inactive or active duty for training.  



CONCLUSION OF LAW

The veteran does not have a joint disability including any 
manifested by pain or degenerative changes that is due to 
disease or injury that was incurred in or aggravated by his 
active service or any period of inactive or active duty for 
training; nor may arthritis be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

In July 2001, prior to issuance of the rating decision on 
appeal, the RO sent the veteran a letter informing him that 
to support a claim of service connection, the evidence must 
show three things: an injury or disease that began in service 
or was made worse during service; a current physical or 
mental disability shown by medical evidence; and, a 
relationship between the disability and an injury, disease, 
or event in service.  

The veteran had ample opportunity to respond before the RO 
issued the September 2003 rating decision on appeal.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the veteran has received notice 
that satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

A letter in March 2004, during the pendency of the appeal, 
advised the veteran that VA is responsible for obtaining 
relevant records from any Federal agency, including military 
records, VA treatment records, and Social Security 
Administration records.  The letter stated that VA would make 
reasonable efforts to help the claimant get evidence 
necessary to support the claim from non-Federal entities, if 
authorized to do so.  

The letter also advised the veteran that additional evidence 
was still required in support of his claim: a statement 
indicating what joints the veteran is claiming are affected 
with degenerative joint disease; a statement indicating the 
date that he was diagnosed with or began suffering with the 
claimed disabilities; and, a medical statement relating the 
claimed disabilities to exposure to the bodies of deceased 
soldiers from the Persian Gulf War.  

The letter advised the veteran that it was her responsibility 
to provide the RO with enough information to request such 
records, and that it is ultimately the responsibility of the 
claimant to make sure that VA receives pertinent records.  

Finally, the March 2004 letter specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three four content-of-notice 
requirements have been met in this appeal.  

The veteran was not expressly notified of the fourth content-
of-notice requirement (a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim).  However, even though the veteran was 
not expressly advised to "give us all you've got," the 
Board finds that the requirement has been constructively met.  

The March 2004 listed, in detail, all the evidence currently 
of record, and as noted the veteran was specifically advised 
of the additional evidence needed to support this claim.  He 
was asked to let the RO know if there is any other evidence 
or information that he thought would support his claim, and 
in fact the veteran subsequently submitted evidence including 
photographs.  The Board accordingly finds that the veteran 
has been advised of the content-of-notice requirements and 
has responded thereto.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claims, and the veteran was afforded 
opportunity to submit information and/or evidence pertinent 
to the claims.  

Following the issuance of the March 2004 letter, which 
completed full notice under the VCAA and cured any defects in 
previous notice, the veteran had ample opportunity to respond 
prior to the issuance of the SSOC in May 2004.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the veteran's status is not an issue, and as 
noted above the July 2001 letter advised the veteran of the 
second and third Dingess elements (existence of a disability 
and connection between the veteran's service and that 
disability).  An RO letter in March 2006 advised the veteran 
of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  

The veteran's service medical records (SMR) are not on file, 
except for the veteran's separation physical examination in 
June 1991.  The RO diligently pursued additional SMR, but was 
advised by the National Personnel Records Center (NPRC) that 
there are no other SMR of record.  The RO obtained the 
veteran's service personnel record and has otherwise 
attempted to search for other forms of records that support 
the claimant's case.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The veteran's entire period of active military service was 
from December 1990 to June 1991 (the rest of his service was 
in Reserve Components), so it is not certain that any other 
SMR are in existence.  There is no reasonable possibility 
that remand for further pursuit of SMR, at this point, would 
result in the production of additional records.  Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The RO obtained the veteran's post-service VA and non-VA 
medical records.  The veteran has not identified, and the 
file does not indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  

The veteran has received the appropriate VA examinations in 
conjunction with his claim for service connection for 
multiple joint disorders, and he was afforded a hearing 
before the Board.  There is no indication of any further 
evidence that must be obtained before the Board adjudicates 
the claim herein decided.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for multiple joint disorders.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  
 
The veteran asserts that his claimed skin disorder and joint 
disorder are both due to exposure to toxins associated with 
the Persian Gulf War.  The Board has considered the veteran's 
claim on both a direct basis and on the basis of an 
"undiagnosed illness" related to the Persian Gulf War.  


A.  Undiagnosed Illness

VA may pay compensation to a veteran who served on active 
duty in the Armed Services in the Southwest Asia Theater of 
operations during the Persian Gulf War with a qualifying 
chronic disability.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(1).  

In this case, the record does not show, and the veteran does 
not assert, that he served in Southwest Asia during the 
Persian Gulf War.  The veteran asserts that his duty in the 
morgue at Landstuhl Army Medical Center exposed him to toxins 
from the Persian Gulf area and that he should be afforded the 
same "presumptions" as any servicemember who was physically 
present in Southwest Asia.  

However, 38 C.F.R. § 3.317 specifically defines a "Persian 
Gulf veteran" as a veteran who served on active duty in the 
Armed Services in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) 
(emphasis added).  By the plain meaning of the regulation, 
this veteran is not a member of the class.  

For the reason stated hereinabove, the Board finds that 
38 C.F.R. § 3.317 does not apply to this veteran's claims.   
The Board will accordingly proceed with consideration of 
service connection on a direct basis.  


B.  Direct Service Connection

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. §§ 3.303(d), 3.304.  

Direct service connection requires medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

The veteran underwent a redeployment physical in service in 
April 1991 in which there is no notation of musculoskeletal 
abnormality.  In the accompanying Report of Medical History, 
the veteran denied current or past swollen or painful joints, 
leg cramps, arthritis, lameness, painful shoulder or elbow, 
"trick" or locked knee, or foot trouble.  

However, the veteran's wife has submitted a statement that, 
since the veteran's return from Desert Storm, he has 
experienced severe aches and pains from his head to his toes, 
to the extent that he required her assistance to rise from 
bed.  

The veteran presented to a VAMC in June 1994 complaining of 
joint pains in the neck, both arms and both hands.  The 
clinician's impression was that of generalized aches and 
pains and generalized myalgia, rule out degenerative joint 
disease (DJD). 

The veteran had a VA general medical examination in March 
1997 during which he complained of having joint pains and 
muscle aches; he also reported that his hands would lock.  
The examiner did not provide an impression or diagnosis.  

In November 1997 the veteran presented to the VA medical 
center complaining of pain in the right shoulder, in the 
plantar aspect of the left foot, and in the metacarpal 
phalangeal (MP) joint of the first left toe.  The clinician's 
impression was that of DJD.  

The veteran had a VA joints examination in December 1997 
during which he complained of spasms in the fingers of both 
hands beginning in 1991.  He also complained of pain in the 
right shoulder, both hands, both knees, and both great toes.  
The X-ray studies of the left knee and left foot were normal, 
but an X-ray study of the right knee showed DJD and X-ray of 
the right foot showed DJD in the MP joints.  The examiner 
found no evidence of systemic or inflammatory arthritis.  

The examiner diagnosed DJD of the right knee and DJD of the 
MP joints of the big toes; there was no diagnosis of a 
current right shoulder disorder.  The orthopedic examiner 
also diagnosed spondylosis of the cervical spine.  

The veteran also had a VA neurologic examination in December 
1997, when he complained of having numbness and stiffness in 
the hands and feet and stiffness in the hands.  He also 
reported tingling in the feet and toes.  The examiner found 
no substantial pathology of the central nervous system.  

The veteran was treated at Employee Podiatry Center in March 
1998 for foot pain.  The clinician's assessment was that of 
DJD of the bilateral MP joints.  

The veteran's non-VA chiropractor submitted a letter in 
December 2006 stating that recent X-ray study showed DJD of 
the left shoulder.  He also noted advanced degenerative 
changes in the cervical spine, first shown by magnetic 
resonance imaging (MRI) in April 1994 but now including disc 
herniation and stenosis.  

As noted, the veteran has consistently reported pain in the 
right shoulder, left knee, hips and hands.  However, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Symptom-based 
diagnoses such as myalgia and arthralgia are not considered 
to be diagnosed conditions for compensation purposes.  See 
VBA All-Stations Letter 98-17 (02/26/98).   Accordingly, 
service connection cannot be granted for joint pain of 
undetermined etiology.  

The veteran has presented evidence of diagnosed DJD of the 
left shoulder, right knee and bilateral metacarpal phalangeal 
joints.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Arthritis (otherwise known as DJD) is a condition listed in 
38 C.F.R. § 3.309(a) for which service connection may be 
granted if the disorder becomes manifest to a compensable 
degree within one year after discharge from service.  

To that end, the Board notes that the veteran's wife has 
stated that the veteran began having severe joint pains after 
his return from Operation Desert Storm.  The question 
accordingly arises whether service connection is warranted 
under the provisions of 38 C.F.R. §§ 3.303(b) and 3.307.  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the "reasonableness" of time lapse 
is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis; a strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 28 C.F.R. § 3.303(b).  
Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in 
time from manifestation to diagnosis under 38 C.F.R. § 
3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In this case, the earliest medical evidence of DJD is found 
in the VA joints examination in December 1997 (showing DJD of 
the right knee and the MP joints).  The Board cannot find 
that the six-year interval between the veteran's separation 
from active duty and the first actual medical finding of DJD 
is a "reasonable" time lapse in showing chronicity of that 
disorder.  

Further, the statement by the veteran's wife does not show 
that the reported severe joint pains relate to the 
subsequently-diagnosed DJD of the left shoulder, right knee 
and bilateral MP joints, versus the generalized joint pain 
for which service connection cannot be granted.  

Based on the evidence, the Board finds that the claimed 
disorder is not shown to have been manifest during military 
service or during a presumptive period, and the Board also 
finds that there is no medical evidence of nexus.  

In addition to the medical evidence, the Board has considered 
the lay evidence submitted by the veteran, and especially his 
testimony before the Board in which he stated his firm 
conviction that his exposure to Persian Gulf toxins, 
consequent to handling the remains and the personal effects 
of Persian Gulf War casualties, led directly to his claimed 
multiple joint pains.  

The nature of the veteran's military duties is not in 
dispute.  Also, the veteran is shown to be a medical 
technician and accordingly entitled to a degree of deference 
in reporting his symptoms.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain).  

However, the veteran is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  It is the province of trained health 
care professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, there is no medical evidence asserting that the 
DJD is related in any way to an event or incident of the 
veteran's military service.  There is no indication of any 
trauma during active military service to which arthritis 
could arguably be related, and the veteran has presented no 
theory showing how his duties in a military mortuary 
environment could have resulted in DJD.  

There also is not basis presented to relate the claimed 
condition to any period of inactive or active duty for 
training performed in connection with service in the Reserve.  

Accordingly, the Board finds that the claim for service 
connection for multiple joint disorders cannot be granted.  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  The Board has particularly 
noted that there is also a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
rule in cases where service medical records are presumed to 
be lost or destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

The law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have are not available.  
Ussery v. Brown, 8 Vet. App. 64 (1995). 

In this case the evidence preponderates against the claim and 
the benefit-of-the-doubt doctrine is not for application.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for a claimed joint disorder is denied.  



REMAND

The Board finds that further action on the claim of service 
connection for granuloma annulare is warranted.  

The veteran is shown to have a skin disorder, diagnosed as 
granuloma annulare.  He is also shown to have served in a 
mortuary environment during which he handled casualties from 
the Persian Gulf War and the personal effects of those 
casualties.  

The Board is aware that toxins and bacteria from the Persian 
Gulf area have accompanied casualties from Southwest Asia 
through Germany (where the veteran served) to the United 
States, and have caused consequent health problems for 
providers outside the region of Southwest Asia.  

The veteran has accordingly presented a prima facie case for 
service connection, and is entitled at this point to 
examination and opinion by appropriate medical specialists at 
this point.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give the veteran 
opportunity to present any additional information and/or 
evidence pertinent to the claim on appeal that is not already 
of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed skin disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination to determine the nature 
and likely etiology of the claimed skin 
disorder.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical and pathological observations 
and findings should be reported in 
detail.  

The examining dermatologist should 
examine the veteran to determine if the 
veteran currently has a skin disability 
including that due to granuloma 
annulare that is at least as likely as 
not (i.e., a 50 percent or greater 
likelihood) due to exposure to toxins, 
bacteria, or other contaminants from 
the Persian Gulf region, acquired by 
handling the remains and personal 
effects of Persian Gulf War casualties 
or other demonstrated event or incident 
of his period of active service.  

All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
of service connection for a skin disorder 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


